IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COGAN HOUSE TOWNSHIP,                    : No. 80 MAL 2019
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
DAVID LENHART AND DIANNE                 :
LENHART,                                 :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of July, 2019, the Petition for Allowance of Appeal is

DENIED.